


110 HCON 423 IH: Calling for a comprehensive strategy to

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Kirk (for
			 himself, Mr. Jackson of Illinois, and
			 Mr. Wolf) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling for a comprehensive strategy to
		  address the crisis in Darfur, Sudan, and condemning the ongoing assaults and
		  obstruction by the Khartoum regime.
	
	
		Whereas more than 300,000 people have died and
			 approximately 2,500,000 have been displaced in Darfur, Sudan, since 2003,
			 according to estimates by the United Nations;
		Whereas, on July 22, 2004, Congress unanimously declared
			 that the atrocities in Darfur were genocide;
		Whereas, on September 9, 2004, Secretary of State Colin
			 Powell described the crisis in Darfur as genocide and on June 1, 2005,
			 President George W. Bush did the same;
		Whereas the United States has led the world in financial
			 contributions to humanitarian aid and peacekeeping operations in Darfur;
		Whereas, on July 31, 2007, the United Nations Security
			 Council voted to deploy a historic United Nations African Union (UNAMID)
			 peacekeeping force to stem the violence in Darfur and create conditions for
			 peace talks;
		Whereas only approximately 10,000 of the authorized force
			 of 26,000 peacekeepers and police have deployed to Darfur, the remaining forces
			 have been delayed by Sudanese obstruction as well as by a failure of the
			 international community to commit sufficient resources and to overcome
			 logistical obstacles; 
		Whereas more than 4 years have passed since Congress
			 declared the conflict in Darfur to be genocide and conditions on the ground in
			 Darfur continue to worsen;
		Whereas the Sudanese armed forces continue bombardment of
			 alleged rebel positions reportedly causing thousands of civilians to leave
			 their homes amid the fresh onslaught;
		Whereas to date United Nations has failed to overcome
			 obstructionism and logistical difficulties imposed by the regime in Khartoum
			 and the armed factions in Darfur to assure the protection of civilians;
			 and
		Whereas this pattern of continued failure cannot continue:
			 Now, therefore, be it
		
	
		That Congress—
			(1)urges the President, the Secretary-General
			 of the United Nations, the African Union, regional governmental and
			 nongovernmental actors, and other key members of the international community to
			 pursue a comprehensive solution to the Darfur crisis by—
				(A)supporting efforts to reach a just and
			 inclusive peace agreement;
				(B)ensuring the full and effective deployment
			 of the United Nations African Union Mission in Darfur (UNAMID);
				(C)ensuring the free
			 and unfettered flow of humanitarian aid;
				(D)promoting economic
			 and political development programs;
				(E)supporting full
			 implementation of the Comprehensive Peace Agreement of 2005; and
				(F)promoting justice
			 and accountability;
				(2)condemns the ongoing acts of violence in
			 and obstruction of aid to Darfur committed by all parties; and
			(3)calls upon the
			 Government of Sudan and armed parties in the region to declare and respect an
			 immediate cessation of hostilities, abide by the United Nations embargo on the
			 importation of arms, cease predation and attacks upon humanitarian
			 organizations, and participate in international efforts to negotiate a lasting
			 political settlement for the region.
			
